PER CURIAM:
Trey Garner appeals the district court’s order denying as moot his objections to the report and recommendation filed subsequent to the entry of a final order in his 28 U.S.C. § 2254 (2000) proceedings. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Garner v. McMaster, No. 0:06-cv-00021-GRA (D.S.C. filed Mar. 1, 2007 & entered Mar. 2, 2007). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.